— The petitioner, pursuant to rules of this court, 22 NYCRR 691.13 (b) has made application to this court to determine whether respondent Frank P. Carnese, an attorney admitted to practice in this court on October 17, 1962 under the name Frank Peter Carnese, is incapacitated by reason of physical or mental infirmity or illness from continuing to practice law.
Pursuant to order of this court, dated April 7, 1986, the respondent has been examined by Dr. Frederic L. Gannon, a certified psychiatrist and has submitted his report, dated May 15, 1986, wherein it is recommended that respondent’s license to practice be removed and that he is not capable of further practice of law.
Following the recommendation of the aforementioned report, the respondent, Frank P. Carnese, is suspended from the practice of law immediately, pending the further order of this court.
The matter is remanded to the Grievance Committee for the Second and Eleventh Judicial Districts for hearings and report on the recommendations of the psychiatrist and to permit the respondent to offer any material in explanation or mitigation of the findings therein.
The matter shall be held in abeyance pending the Commit*761tee’s Report. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.